internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc ebeo br2-plr-119612-97 date date legend company fund union trust agreement association year x dear sir or madam this is in reply to your request for a ruling on behalf of the company and the fund concerning certain income and employment_tax consequences of the payment of contributions to and benefits paid from the fund the facts submitted are that the fund was established in year x pursuant to a master collective bargaining agreement agreement between the association and union company is a member of the association the stated purposes of the fund are to increase the job security and employment opportunities of union members employees while preserving and improving their wage and benefit levels these purposes are achieved in two ways by providing plr-119612-97 benefits and wage supplements to union members employed by association members employers who must compete with nonunion contractors for projects and by permitting employers to compete more effectively with nonunion contracts by reducing their labor costs to provide these benefits the agreement requires employers to make irrevocable contributions to the fund based on the hours worked by employees employers who fail to make required contributions for two months must furnish a surety bond to the fund contributions are allocated to an account in the fund to provide wage supplements to employees the fund's governing instrument is the trust agreement under the trust agreement an employer can apply for financial assistance credit for a project targeted project if competing bidders for that project employ nonunion labor once a credit is approved amounts from the fund up to the credit_amount are transmitted to the employer based on the number of hours worked by employees on the targeted project the employer uses the amounts received from the fund in combination with its own funds to pay wages to the employees working on the targeted project at the rates required under the agreement through the employer’s payroll system amounts received from the fund will include the employment_tax and incidental administrative expenses_incurred by the employer with respect to the wage supplements when the total amount received from the fund equals the amount of the credit approved for a targeted project the employer must continue to pay the employees the required wage rates from its own funds an employer who is awarded a credit may not transfer that credit to any other project although the fund has one administrator appointed by the union and one by the association all distributions from the fund are approved solely by the union generally the amount of funds available for a targeted project is based on the project's size and the employer's aggregate benefit contributions for the prior three months however in special circumstances requiring prior approval distributions may exceed an employer's contributions to conserve fund assets the administrators may place a temporary moratorium on the granting of credits the trust agreement provides that except for overpayments of contributions no employer or employee has any rights or interests vested or otherwise in the assets of the fund however credits or contributions may be assigned with the permission of the trustees also nothing in the trust agreement prohibits the return of contributions to the extent permitted by applicable law if the fund is terminated the trustees have sole control_over the distribution of any remaining assets employer contributions are also made to another account within the fund for the purpose of offsetting an employer’s obligation_to_contribute to various benefit plans provided for under the agreement contributions to that account are not at issue in this ruling_request plr-119612-97 you have requested several rulings concerning the tax consequences of contributions to and distributions from the fund for the purpose of supplementing the hourly earnings_of members on the targeted projects employer contributions to the fund for this purpose are deductible as ordinary and necessary business_expenses under sec_162 of the code when they are paid over to the fund no portion of an employer’s contributions to the fund is subject_to the payment and withholding of income or employment_tax pursuant to sec_61 sec_3101 sec_3121 sec_3401 or sec_3402 fund distributions to supplement wages earned on targeted projects are includible in the income of each employee when received pursuant to sec_61 of the code and are subject_to employment and income_tax_withholding and payment by the employer pursuant to sec_3101 sec_3121 sec_3401 and sec_3402 the fund and its trustees and administrators will be other persons for the purposes of sec_3505 of the code and will not be personally liable for income and employment_taxes withheld from amounts supplied to an employer for distribution as hourly wage supplementation to its employees unless the fund a trustee or an administrator had actual notice or knowledge that the employer did not intend to or could not pay over such taxes on a timely basis whether contributions to fund are includible in gross_income of employee under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day stated differently property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 of the income_tax regulations see sec_1_83-3 property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture see sec_1_83-3 sec_1_83-3 of the regulations provides that for purposes of sec_83 and the regulations thereunder the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future the term also includes a beneficial_interest in assets including money which are transferred or set_aside from the claims of creditors of the transferor for example in a_trust or escrow account applying the above rules to the circumstances of this case we conclude that no transfer of property occurs for purposes of sec_83 as a result of contributions made to the fund we reach this conclusion because under the terms of the trust agreement no employee has any rights or interests in the assets of the fund and because those plr-119612-97 assets are held available and will be used to satisfy the employers’ obligations to pay wages under the agreement sec_61 provides that gross_income means all income from whatever source derived unless excluded by law sec_61 specifies that compensation_for services including fees commissions fringe_benefits and similar items are included an employee has no rights to amounts in the fund the assets in the fund are not credited to a specified employee’s account or set apart for him or her in any way rather an employee only obtains a right to a payment from company after the performance of services for company accordingly an employee has no income upon company’s contribution to the fund under sec_61 and sec_451 rather he or she has income when he or she receives remuneration from company including fund distributions paid from the company for services performed deductibility of contributions to fund by company under sec_162 sec_162 of the code provides that a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-10 of the income_tax regulations further provides in part that amounts paid_or_incurred within the taxable_year for dismissal wages unemployment benefits guaranteed annual wages vacations or a sickness accident hospitalization medical expense recreational welfare or similar benefit plan other than deferred_compensation plans referred to in sec_404 of the code are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business revrul_72_489 1972_2_cb_89 holds that payments to a wage supplementation plan pursuant to a collective bargaining agreement are deductible see also revrul_58_238 1958_1_cb_90 contributions made to a joint apprenticeship and training trust fund which resulted from a collective bargaining agreement were deductible as ordinary and necessary business_expenses revrul_74_51 1974_1_cb_45 payments to an education fund as required under a collective bargaining agreement are deductible under sec_162 rather than sec_170 because the payments were made by the taxpayer with a reasonable expectation of direct economic benefit commensurate with the amount of the transfer and revrul_77_406 1977_2_cb_56 required contributions to a union fund for maintaining and operating a health facility for the benefit of the union membership and for maintaining group_life_insurance and medical insurance for covered union members and their families are the type of payments described in sec_1_162-10 of the regulations under the facts given in the present case contributions to the fund will relate to company's regular conduct of business because the payments to the fund will be based on the wages earned by company's employees furthermore the payments are required by a collective bargaining agreement which it negotiated and entered into with the union that represents its employees the collective bargaining agreement appears plr-119612-97 to be the product of arm’s length negotiation with the union which if followed will benefit all parties concerned specifically company will benefit because the fund will enable it to compete more effectively in the market place with contractors employing nonunion workers thus the payments relate to the regular conduct of company’s trade_or_business in addition company does not have any present or reversionary_interest in the fund therefore company’s contributions to the fund a union fund to finance wage supplements pursuant to a collective bargaining agreement are deductible as ordinary and necessary business_expenses under sec_162 of the code however the timing of deductions including those allowable under sec_162 of the code is regulated under principles set forth in sec_461 of the code sec_461 of the code provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid sec_1_461-1 of the regulations provides in part that under the accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code provides that for purposes of this title in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 establishes general rules of thumb for determining when economic_performance occurs sec_461 provides for example that in the case of a liability of the taxpayer to provide property or services economic_performance occurs when the taxpayer provides such property or services rules for determining when economic_performance occurs for property or services provided to the taxpayer for_the_use_of property by the taxpayer or with respect to workers compensation or tort liabilities are also provided the income_tax regulations at sec_1_461-4 provide additional rules for determining when economic_performance occurs with respect to other payment liabilities including liabilities arising for breach of contract violation of law rebates and refunds awards prizes and jackpots insurance warranty and service contracts and liabilities for taxes sec_1_461-4 of the regulations generally provides that in the case of a taxpayer's liability for which economic_performance rules are not provided elsewhere in plr-119612-97 this section or in any other internal revenue regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to whom the liability is owed finally sec_1_461-4 of the regulations provides that the term payment as used in the context to define economic_performance has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made payment thus for example payment includes the furnishing of cash or cash equivalents and the netting of offsetting accounts in the present case company's liability to make payments to the fund for wage supplementation is a payment_liability as opposed for example to a service liability a liability to provide property or a liability arising from the receipt or use of property it is not however a payment_liability of the type for which any specific provision or mention is made in the regulations therefore the default provision at sec_1_461-4 of the regulations applies as noted above subsection g provides that for this type of liability economic_performance occurs when payment is made to the person to whom the liability is owed under the agreement the fund is the person to whom company owes this liability to make payments thus with respect to each payment made by company to the fund the liability is duly incurred by company whether company uses the accrual_method or the cash_receipts_and_disbursements_method of accounting the all_events_test for accrual is satisfied because the liability becomes fixed as union- member employees of company earn wages and the amount of the liability which is based on the number of hours worked by these employees is determinable with reasonable accuracy in addition there is economic_performance with respect to the payments to the fund as the payments are made to the fund which pursuant to the collective bargaining agreement is the person to whom the liability is owed employment_tax issues federal_insurance_contributions_act fica_taxes are imposed by sec_3101 and sec_3111 on wages as that term is defined in sec_3121 for fica purposes sec_3121 broadly defines wages as all remuneration for employment with certain specific exceptions sec_3301 under the federal_unemployment_tax_act futa imposes a tax on every employer equal to a specified percentage of wages paid in the calendar_year for futa purposes the term wages is broadly defined in sec_3306 as all remuneration for employment with certain specific exceptions sec_3402 relating to the collection of income_tax at source on wages_income_tax_withholding requires every employer making payment of wages to deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 defines wages for income_tax plr-119612-97 withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_31_3101-3 of the employment_tax regulations provides that the fica employee tax attaches at the time that the wages are received by the employee sec_31_3102-1 of the regulations provides that the employer shall make the collection of fica employee tax by deducting or causing to be deducted the amount of the employee tax from such wages as and when paid sec_31_3111-3 of the regulations provides that the fica employer tax attaches at the time that the wages are paid_by the employer sec_31_3301-2 provides that the futa_tax for any calendar_year is measured by the_amount_of_wages paid_by the employer during such year with respect to employment sec_31_3402_a_-1 provides that the employer is required to collect federal_income_tax by deducting and withholding the amount thereof from the employee’s wages as and when paid either actually or constructively sec_31_3121_a_-2 of the regulations relating to the fica provides that in general wages are received by an employee at the time that they are paid_by the employer to the employee generally wages are paid_by an employer at the time that they are actually or constructively paid wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time although not then actually reduced to possession to constitute payment in such a case the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and must be made available to him so that they may be drawn upon him at any time and their payment brought within his own control and disposition sec_31_3301-4 and sec_31_3402_a_-1 contain similar language concerning when wages are paid for futa and federal_income_tax withholding purposes respectively in the instant case federal employment taxation would not apply upon the contribution by employers to the fund because contributions by employers to the fund are not includible in the income of employees under sec_61 or sec_83 and because an employer’s contribution to the fund does not constitute a wage payment that has been actually or constructively received by an employee sec_3401 provides that for purposes of income_tax_withholding the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that if the person for whom the individual performed the services does not have control of the payment of the wages for such services the term employer except for purposes of the definition of wages under sec_3401 means the person having control of the payment of the wages plr-119612-97 sec_31_3401_d_-1 of the regulations provides that if the person for whom the services are or were performed does not have legal control of the payment of the wages for such services the term employer means except for the purpose of the definition of wages the person having such control for example where wages such as certain types of pensions or retired pay are paid_by a_trust and the person for whom the services were performed has no legal control_over the payment of such wages the trust is the employer sec_31_3401_d_-1 of the regulations provides that it is a basic purpose to centralize in the employer the responsibility for withholding returning and paying the tax and for furnishing the statements required under sec_6051 and sec_31_6051-1 of the regulations the special definitions of the term employer in paragraphs e f and g of this section are designed solely to meet special or unusual situations they are not intended as a departure from the basic purpose neither the fica nor the futa statute contains a definition of employer similar to the definition contained in sec_3401 relating to income_tax_withholding however 419_us_43 1975_1_cb_329 holds that a person who is an employer under sec_3401 is also an employer for purposes of fica employee tax withholding under sec_3102 the otte decision has been extended to provide that the person having control of the payment of the wages is also an employer for purposes of sec_3111 which imposes the employer portion of the fica tax on employers and sec_3301 which imposes the futa_tax on employers provided the person meets the futa requirements in either sec_3306 a a or a see in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir in re laub baking co 642_f2d_196 6th cir sta of baltimore-ita container royalty fund v united 621_fsupp_1567 d md aff’d 804_f2d_296 4th cir sec_3505 provides that for purposes of sec_3102 sec_3202 sec_3402 and sec_3403 if a lender surety or other person who is not an employer under such sections with respect to an employee or group_of_employees pays wages directly to such employee or group_of_employees or to an agent on behalf of such employee or employees such lender surety or other person shall be liable in his own person and estate to the united_states in a sum equal to the taxes together with interest required to be deducted and withheld from such wages by such employer under sec_3505 actual notice or knowledge that the employer does not intend to or will not be able to make timely payment or deposit of employment_taxes is not a requirement for liability under the statute see 572_f2d_492 5th cir 573_f2d_605 9th cir liability under sec_3505 attaches as soon as payment is made directly to any employee whether or not the payor is aware that the taxes should be deducted and withheld 333_fsupp_1134 s d w va the lender surety or other person must set_aside the amount deducted and withheld and pay it over to the service if the employer does not do so revproc_78_13 1978_1_cb_591 plr-119612-97 sec_3505 provides that if a lender surety or other person supplies funds to or for the account of an employer for the specific purpose of paying wages of the employees of such employer with actual notice or knowledge within the meaning of sec_6323 that such employer does not intend to or will not be able to make timely payment or deposit of the amounts of tax required by this subtitle to be deducted and withheld by such employer from such wages such lender surety or other person shall be liable in his own person and estate to the united_states in a sum equal to the taxes together with interest which are not paid over to the united_states by such employer with respect to such wages however the liability of such lender surety or other person shall be limited to an amount equal to percent of the amount so supplied to or for the account of such employer for such purpose under sec_31_3505-1 the term other person is defined as any person who directly pays the wages or supplies funds for the specific purpose of paying the wages of an employee or group_of_employees of another employer it does not include a person acting only as agent of the employer or as agent of the employees id fund distributions will be used to pay employees wage supplements earned for work performed on a targeted project these distributions will be based on actual hours worked by each employee on the targeted project fund distributions will not be made until the fund receives an accounting of the affected employees’ hours worked on the targeted project the fund represents in its ruling_request that it will not make payments directly to employees but will instead transfer these wage supplements directly to the company once the distributions are made to the company by the fund the fund will have no further control_over the distributions moreover it is represented that these distributions will include the employment_tax and incidental administrative expenses_incurred by the company in paying wage supplements based on the material submitted the company is the employer for federal employment_tax purposes with respect to the wage supplements that it pays to its employees thus the fund and its trustees and administrators qualify as other persons for purposes of sec_3505 conclusions based solely on the information submitted and the representations set forth above it is held as follows company's contributions to the fund a union fund to finance wage supplements of union members including those employed by company as required under a collective bargaining agreement are deductible as ordinary and necessary business_expenses under sec_162 of the code when paid to the fund no portion of the company’s contributions to the fund is subject_to fica or federal_income_tax withholding pursuant to sec_61 sec_3101 sec_3121 sec_3401 or sec_3402 plr-119612-97 wage supplements paid_by the company to an employee from fund distributions are includible in the income of the employee when received by the employee pursuant to sec_61 of the code and are subject_to fica_taxes futa taxes and federal_income_tax withholding by the company at the time of payment to the employee the fund and its trustees and administrators qualify as other persons for purposes of sec_3505 who are not liable for an employer’s failure to remit income and fica_taxes withheld from wages supplied by the fund unless the fund its trustees or its administrator has actual or constructive knowledge within the meaning of sec_6323 that the employer did not intend to or could not pay over such taxes on a timely basis no opinion is expressed about the tax treatment of the above proposed transaction under any other provisions of the internal_revenue_code or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically addressed by the above ruling in this ruling we are not addressing the income_tax consequences to the company of distributions that are made from the fund plr-119612-97 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
